Citation Nr: 1756630	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-03 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1969 to July 1970.

This matter was previously before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  In June 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge and a transcript of that hearing is of record.  The Board remanded the matter for additional development in November 2010.

This matter is now before the Board after the Court of Appeals for Veterans Claims granted a Joint Motion for Remand in July 2012 and vacated the Board's September 2011 decision that denied entitlement to service connection for a bilateral knee disability.  The Court found that it was necessary to remand the matter to the Board for further development, and the Board, in turn, remanded the matter to the RO in March 2013.  The matter is again before the Board.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2009).

This claim was remanded by the Board in March 2013 to schedule an examination.  While the Veteran's back and feet were examined in March 2016, it does not appear that the requested examination of the knees was conducted.  Therefore, the claim must be remanded to schedule an examination of the knees.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA examination to determine the etiology of any bilateral knee disability.  The examiner should review the claims file and should note that review in the report.  Specifically the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any disability of either knee is related to service or any event or service.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any disability of either knee is due to or caused by any service-connected disability.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any disability of either knee has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by any service-connected disability.  The examiner should consider and discuss the pertinent medical evidence, to include the service records and the December 2010 VA examination.  A discussion of pertinent medical facts and principles concerning the development, onset, and etiology of bilateral knee disabilities would be useful.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




